UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    SHANCE TAYLOR,

                 Plaintiff,

         v.                                                 Civil Action No. 17-cv-0122 (DLF)

    DISTRICT OF COLUMBIA,

                 Defendant.


                              MEMORANDUM OPINION AND ORDER

        Shance Taylor brings this action to recover attorneys’ fees and costs incurred in

administrative proceedings against the District of Columbia Public Schools pursuant to the

Individuals with Disabilities Education Act (IDEA). Dkt. 11. Magistrate Judge Deborah A.

Robinson issued a Report and Recommendation regarding Taylor’s Motion for Attorneys’ Fees

on June 14, 2018, Dkt. 14, and Taylor filed timely Objections to the Report and

Recommendation, Dkt. 15. For the following reasons, the Court adopts in part and rejects in part

Magistrate Judge Robinson’s Report.

I. BACKGROUND

        Taylor seeks to recover $44,293.20 in attorneys’ fees and costs incurred in the underlying

administrative proceeding. Dkt. 11. Magistrate Judge Robinson recommended granting Taylor’s

attorney’s fees at the applicable Laffey matrix billing rate, 1 granting Taylor’s attorney’s travel



1
 The Laffey matrix is “a schedule of charges based on years of experience developed in Laffey v.
Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983).” Covington v. Dist. of Columbia, 57
F.3d 1101, 1105 (D.C. Cir. 1995) (footnote and subsequent history omitted). The Civil Division
of the United States Attorney’s Office for the District of Columbia maintains and updates a
Laffey matrix, available at https://www.justice.gov/usao-dc/file/796471/download.
fees at half of the applicable Laffey matrix billing rate, and denying any fees for the services of

“JG.” 2 Dkt. 14. Taylor’s only objection to the Report is that fees should have been awarded for

the services of JG, a law clerk named Joseph Golinker. Dkt. 15. 3

II. LEGAL STANDARD

       “When a timely objection is made to a magistrate judge’s findings and recommendations,

this Court reviews the portions of the [Report and Recommendation] to which an objection is

made de novo . . . .” Raja v. Fed. Deposit Ins. Corp., No. 16-cv-0511, 2018 WL 818393, at *3

(D.D.C. Feb. 12, 2018). When parties supplement the record with additional evidence after the

magistrate judge has issued her Report and Recommendation, the district judge may refuse to

consider the additional evidence and instead “make a determination based solely on the record

developed before the magistrate judge.” Local Civ. R. 72.3(c). However, the district judge also

“may conduct a new hearing, receive further evidence, and recall witnesses.” Id.

III. ANALYSIS

       Taylor provided information regarding the education and experience of Joseph Golinker

in her Objections to the Report and Recommendation. Dkt. 15. The District argues that

“[p]arties must take before the Magistrate Judge[] not only their best shot but all of their shots,”

and that Taylor is thus not entitled to introduce new evidence regarding the education and

experience of “JG” to recover fees for his work. Dkt. 16 at 3 (quoting Aikens v. Shalala, 956 F.



2
  “JG” was unidentified in the motion for attorneys’ fees. Dkt. 11. However, in objecting to
Magistrate Judge Robinson’s Report and Recommendation, Taylor makes it clear that “JG” was
a law clerk named Joseph Golinker. Dkt. 15.
3
 The District did not file any objections to Magistrate Judge Robinson’s Report and
Recommendation. It has thus waived any argument about whether the Laffey matrix is
applicable in this case. See Local Civ. R. 72.3(b) (“Failure to file timely objections may waive
appellate review of a District Court order adopting the magistrate judge’s report.”).

                                                  2
Supp. 14, 23 (D.D.C. 1997)) (internal quotation marks omitted). That argument fails, however,

because the Court has discretion to consider supplemental evidence when reviewing the

magistrate judge’s Report and Recommendation, and doing so in this case would not prejudice

the District.

        The District cites Aikens to support its conclusion that Taylor should have only “one

shot.” See id. But Aikens is neither controlling nor persuasive as applied to the facts here. In

Aikens, the court refused to review a new argument raised by a party for the first time in an

objection to the magistrate judge’s Report and Recommendation. 956 F. Supp. at 23–24. But

the court focused on the fact that a new argument was raised, not on the introduction of

supplemental evidence to support arguments previously raised before the magistrate judge. Id.

In this case, unlike in Aikens, Taylor is not raising an entirely new argument.

        Further, the District had an opportunity to present evidence in its response to discredit

“JG.” Instead of taking that opportunity, the District merely stated that “Plaintiff’s late offering

of JG’s experience and background at this point, after briefing on the underlying issues has

concluded, should be wholly disregarded as untimely.” Dkt. 16 at 3–4. Although “[i]t would be

fundamentally unfair to Defendant for the court to consider Plaintiff's new evidence” if the “late

submission denie[d] Defendant the opportunity to rebut it with specific proof of its own,” Lee v.

Dist. of Columbia, 298 F. Supp. 3d 4, 10–11 (D.D.C. 2018), no such denial occurred here.

Rather, the defendant had ample opportunity to offer its own evidence and simply declined to do

so. Because it is within the discretion of the Court to accept and consider new evidence and the

District had an opportunity to rebut Taylor’s evidence, the Court will consider the new evidence

regarding Golinker’s education and experience.




                                                  3
        Considering that evidence, the Court must determine whether Golinker qualifies as a

paralegal or law clerk and, if so, what award to give for his services. The American Bar

Association defines a paralegal or legal assistant as a person “qualified by education, training or

work experience who is employed or retained by a lawyer, law office, corporation, governmental

agency or other entity and who performs specifically delegated substantive legal work for which

a lawyer is responsible.” McAllister v. Dist. of Columbia, 21 F. Supp. 3d 94, 105 (D.D.C.),

modified on reconsideration in part, 53 F. Supp. 3d 55 (D.D.C. 2014), aff’d, 794 F.3d 15 (D.C.

Cir. 2015). And the Supreme Court has determined in a separate context that non-clerical work

that could be done by attorneys but is instead done by paralegals warrants fee recovery. See

Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989) (listing tasks paralegals may perform). The

Laffey matrix maintains one static rate for both paralegals and law clerks. Dkt. 15-2.

        Golinker graduated from American University Law School and is licensed to practice in

New Mexico, but he bills at the paralegal rate because he is not licensed to practice in the

District of Columbia. Dkt. 15 at 3. Taylor’s bills list work done by Golinker that is consistent

with the type of work appropriate for a paralegal. Dkt. 11-3 (listing tasks billed to “JG”

including drafting legal memoranda, drafting motion to dismiss, conducting legal research, and

reading and responding to emails). Further, several judges on this court have recently awarded

fees for Golinker’s work in similar IDEA cases. See Merrick v. Dist. of Columbia, 316 F. Supp.

3d 498, 516 (D.D.C. 2018); Lee v. Dist. of Columbia, 303 F. Supp. 3d 57, 60 (D.D.C. 2018);

Shaw v. Dist. of Columbia, 253 F. Supp. 3d 267, 268 (D.D.C. 2017). Accordingly, Taylor

correctly billed Golinker’s work as a paralegal/law clerk, and the Court will award fees for his

work.




                                                 4
        Several courts have reduced the fee award when no information is given about the

qualifications of the law clerk or paralegal. See Jackson v. Dist. of Columbia, 696 F. Supp. 2d

97, 106 (D.D.C. 2010) (“The court notes that this Circuit has expressly approved the practice of

awarding reduced fees in circumstances in which a claimant has offered nothing to demonstrate

the reasonableness of the fee sought for paralegal services.”); Role Models Am., Inc. v. Brownlee,

353 F.3d 962, 970 (D.C. Cir. 2004) (“Role Models has not even taken the basic step of

submitting an affidavit detailing the non-attorneys’ experience and education. Because Role

Models has justified neither the law clerk’s nor the legal assistants’ requested rates . . . [,] we will

reduce those rates by twenty-five percent.” (internal citations omitted)). In this case, with the

evidence provided, Taylor has offered enough information for the full Laffey rate to be awarded

for Golinker’s services.

                                          CONCLUSION

        For the foregoing reasons, it is ORDERED that Magistrate Judge Deborah A.

Robinson’s Report and Recommendation, Dkt. 14, is ADOPTED in part and REJECTED in

part. It is further ORDERED that Taylor’s Motion for Attorneys’ Fees, Dkt. 11, is GRANTED

IN PART and that (1) except with respect to the attorney’s travel time, fees be awarded for the

number of hours claimed at the attorney’s applicable Laffey billing rate; (2) the attorney’s

claimed travel time be awarded at one-half his applicable Laffey billing rate; and (3) fees be

awarded for the number of hours claimed at Joseph Golinker’s applicable Laffey billing rate.




                                                                ________________________
                                                                DABNEY L. FRIEDRICH
                                                                United States District Judge
Date: September 26, 2018



                                                   5